Citation Nr: 1232620	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar intervertebral disc syndrome (IVDS) with degenerative arthritis and peripheral nerve involvement.

2.  Entitlement to an increased (compensable) rating for neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to July 1990.  He had additional service in the U.S. Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO continued a 10 percent disability rating for lumbar IVDS with degenerative arthritis and peripheral nerve involvement and  continued a noncompensable rating for neuropathy of the left lower extremity.  The Board notes that the matters on appeal were previously rated collectively as low back pain with residuals of neuropathy left lower extremity, and in the June 2009 rating decision, the RO assigned separate ratings for each disability, as noted above.  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in March 2010. 

In his March 2010 substantive appeal, the Veteran requested a Board hearing at the RO; however, in October 2011, he indicated that he no longer wanted a hearing and requested that his case be forwarded to the Board for a decision.  Hence, his Board hearing requested is deemed withdrawn.  38 C.F.R. § 20.704(e). 

Review of the electronic folder is noted to include copies of records of adjudicatory actions, and the report of a VA examination pertinent to the matter on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the April 2009 claim for increase, the Veteran's lumbar IVDS with degenerative arthritis and peripheral nerve involvement has been manifested by pain radiating into his left lower extremity (for which a separate rating for neuropathy of the left lower extremity has been assigned), and reduced range of motion that includes forward thoracolumbar flexion to no less than 78 degrees and a combined range of motion of the thoracolumbar spine of no less than 213 degrees; the disability has  not been productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour, kyphosis, or ankylosis of the spine; any periods of incapacitation; or any additional separately ratable neurological impairment.

3.  Pertinent to the April 2009 claim for increase, the Veteran's neuropathy of the left lower extremity has been manifested by no more than mild or moderate paralysis of the external cutaneous nerve of the thigh that is wholly sensory in involvement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar IVDS with degenerative arthritis and peripheral nerve involvement are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).

2.  The criteria for a compensable rating for neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8629 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2009 letter also set forth the pertinent rating criteria for evaluating the Veteran's lumbar spine and neuropathy of the left lower extremity disabilities.  The June 2009 RO rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2009 letter-which meets pertinent content of notice requirements described in Pelegrini, and Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records, and the report of a June 2009 VA spine examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO,, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Lumbar IVDS with Degenerative Arthritis and Peripheral Nerve Involvement

Historically, by rating action of September 1990, the Veteran was granted service connection for low back pain with residuals of neuropathy left lower extremity and a 10 percent rating was assigned, effective July 2, 1990.  The Veteran filed the instant claim for increased rating in April 2009, and appeals a June 2009 rating decision continuing a 10 percent disability rating for lumbar IVDS with degenerative arthritis and peripheral nerve involvement and assigning a separate noncompensable rating for neuropathy of the left lower extremity.

The Veteran's lumbar IVDS with degenerative arthritis is rated as 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).  His neuropathy of the left lower extremity is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8629.

The actual criteria for rating spine disabilities are set forth in rating formulas.  Effective September 26, 2003, VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The next higher rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These ratings are to be applied for range of motion measurements with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees each, are considered normal range of motion of the thoracolumbar spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, Vet. App. 7 (1996).

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar IVDS with degenerative arthritis and peripheral nerve involvement. 


Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Notes 1 and 2.

Considering the pertinent evidence in light of the above, the Board finds that no higher rating for the service-connected lumbar spine disability is warranted at any point pertinent to the April 2009 claim for increase. 

The pertinent evidence of record includes private treatment records dating since February 2005, which reveal complaints and treatment of back pain.  A letter from the Veteran's private physician indicates that the Veteran gave a history of low back pain.  At that time, the Veteran worked in the Post Office and did have some trouble bending and lifting, which seemed to aggravate his pain.  He was taking several Ibuprofen throughout the day, sometimes as many as eight or nine tablets at a time.  Upon examination, the Veteran had a normal gait and stance, normal tandem gait, and negative Romberg.  There was definite limitation of flexion at the trunk, but this was done without pain.  The Veteran had no motor reflex abnormality.  A magnetic resonance imaging (MRI) scan showed stenosis at L4-5 and L5-S1 from a broad-based disc herniation from both levels.  The Veteran appeared to have an extruded disc fragment at L4-5 on the left.

The Veteran was provided a VA examination in June 2009.  The Veteran reported experiencing stiffness and numbness from the spine condition.  He denied any loss of bladder and bowel control.  He reported pain the lower back which occurred 3 times per week and each time lasted for 2 hours.  The pain traveled down both legs.  The Veteran reported that the pain is aching, sharp, and cramping.  The pain level was at a 7/10.  The pain could be elicited by physical activity.  It was relieved by rest and by Aleve.  At the time of pain the Veteran could function with medication.  The Veteran stated that his condition had not resulted in any incapacitation.  The bone condition had never been infected.  The Veteran endorsed limited physical activities as a functional impairment.  

On physical examination, the Veteran's posture and gait were within normal limits.  He did not require any assistive device for ambulation.  The thoracolumbar spine examination revealed evidence of radiating pain on movement described as left leg.  Muscle spasm was present described as lumbar.  No tenderness was noted.  There was negative straight leg raising test on the right.  There was positive straight leg raising test on the left.  There was no ankylosis of the lumbar spine.

Range of motion testing revealed lumbar flexion to 78 degrees with pain beginning at 78 degrees, extension to 28 degrees with pain beginning at 28 degrees, right lateral flexion to 22 degrees with pain beginning at 22 degrees, left lateral flexion to 25 degrees with pain beginning at 25 degrees, and rotation to 30 degrees bilaterally with no pain noted.  The joint function of the spine was additionally limited by pain, which had the major functional impact, after repetitive use.  The joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no additional limitation in degree.

The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were signs of lumbar IVDS, but there was no lumbosacral weakness.  Further, the IVDS did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  Neurological examination of the upper extremities was within normal limits.  Peripheral nerve involvement was not evident during the examination.  

Lumbar spine X-ray showed minimal to moderate diffuse lumbar spondylosis in association with multilevel degenerative disc space narrowing and the latter most pronounced at L4-5 and L5-S1.  The diagnoses included IVDS with degenerative arthritis changes and the most likely involved peripheral nerve is the external cutaneous nerve of the thigh with no complications.  The examiner remarked that the effect of the condition of the Veteran's usual occupation and daily activity is moderate.

As indicated above, thoracolumbar range of motion testing performed over the course of this appeal period has demonstrated some loss of thoracolumbar motion but has not reflected forward flexion that is limited to 60 degrees or less or combined thoracolumbar spine motion of 120 degrees or less, as required for the next higher rating for this appeal period under the General Rating Formula.  As noted above, range of motion testing performed during his June 2009 VA examination revealed thoracolumbar flexion to 78 degrees and combined thoracolumbar motion of 213 degrees.  Further, during the course of this appeal period, there has been no evidence of muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour.  In this regard, while the VA examiner found lumbar muscle spasm to be present upon examination, the VA examiner also noted that the Veteran's posture and gait were within normal limits, and there was symmetry of spinal motion with normal curves of the spine.

As regards functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and  DeLuca, 8 Vet. App. at 204-7;, the Board recognizes that during his VA examination, the Veteran reported pain during thoracolumbar range of motion testing and after repetitive thoracolumbar motion.  Nonetheless, given the extent of thoracolumbar flexion demonstrated by the Veteran during that examination, the overall level of disability demonstrated by the Veteran is not commensurate with loss of flexion to 60 degrees or less or loss of combined thoracolumbar motion to 120 degrees or less, even after taking reported pain and fatigue into consideration.  Moreover, to the extent that pain was reported by the Veteran after repetitive motion on VA examination, the VA examiner noted that the Veteran did not demonstrate any further loss of motion due to those symptoms.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a disability rating in excess of 10 percent may not be granted, under the General Spine Rating Formula, on the basis of restricted thoracolumbar motion for any period of time during the course of this appeal.

Moreover, the VA and private radiological lumbar spine studies, private treatment notes, and the VA examination report simply do not reflect or suggest any objective findings of ankylosis in the spine.  

Collectively, the above-noted se findings reveal that no higher rating for the orthopedic manifestations of lumbar spine disability under the General Spine Rating Formula.

The Board also has considered whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating, pursuant to Note (1) of the General Spine Rating Formula.  As noted above, however, the Veteran has already been separately rated for neuropathy of his left lower extremity-the rating for which is addressed separately, below-and there is no medical evidence even suggesting that the Veteran has any other neurological manifestation(s) of service-connected lumbar spine disability.  The Board notes that while the Veteran reported during the VA examination that both lower legs were affected, there have been no notations as to any objective abnormalities referable to the right lower extremity.

The Board further finds that the Formula for Rating IVDS provides no basis for any higher rating at any time pertinent to this appeal.  Although disc problems were shown during the Veteran's VA examination, the Veteran's low back disability has not been shown to involve IVDS with incapacitating episodes.  In this regard, while the Veteran reported during the VA examination that he had limited physical activities, and the examiner found that the effect of the condition on the Veteran's occupation and daily activity is moderate, the available medical records do not indicate that bed rest was medically prescribed at any time during the course of this appeal.  Similarly, the Veteran expressly denied having had any incapacitation at his VA examination.  Accordingly, a disability rating in excess of 10 percent for the Veteran's lumbar spine disability is also not warranted under the Formula for Rating IVDS.

B. Neuropathy of the Left Lower Extremity

As discussed above, the Veteran has been assigned a separate. noncompensable (0 percent) rating for neuropathy of the left lower extremity pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8629.

Diagnostic Code 8529 sets forth the rating criteria for paralysis of the external cutaneous nerve of the thigh.  Under that diagnostic code, a 0 percent rating is warranted for mild or moderate paralysis, while a 10 percent rating is warranted for severe to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2011).  Diagnostic Codes 8629 and 8729 respectively refer to neuritis and neuralgia of the external cutaneous nerve of the thigh, which are rated according to the criteria set forth in Diagnostic Code 8529, above.  38 C.F.R. § 4.124a (2011).

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a compensable rating for the Veteran's left lower extremity is not warranted at any point pertinent to the June 2008 claim for increase..

In this regard, private treatment reports dating since February 2005 show that the Veteran has sought treatment for complaints including pain, weakness, and numbness in the left leg, with numbness in the left foot.  An April 2005 letter from the Veteran's private physician indicates that the Veteran gave a history of pain radiating into the left buttock and down the left leg.  This was associated with numbness in the left foot.  The Veteran stated that he is unable to feel the bottom of his foot.  He worked in the Post Office and had some trouble bending and lifting, which seems to aggravate his pain.  At that time he was taking several Ibuprofen throughout the day.  Straight leg raising was positive on the left at ninety degrees.  The Veteran had no motor reflex abnormality.

During the June 2009 VA examination, the Veteran reported that his neuropathy of the left lower extremity affects the sole of the left foot, both lower legs, and the buttocks.  He said that due to the nerve disease, there was tingling and numbness, and pain and weakness of the affected parts.  There was no abnormal sensation, anesthesia, or paralysis of the affected parts.  The symptoms described occurred constantly.  The Veteran was not receiving any treatment for this condition.  He reported functional impairment such that he was unable to lift and had difficulty with bending.

On examination, there was radiating pain on movement described as left leg.  There was positive straight leg raising test on the left.  At L3, there was sensory deficit of the left anterior lower thigh.  At L4, there was sensory deficit of the left lateral thigh.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The examiner indicated that the most likely peripheral nerve was the external cutaneous nerve of the thigh.  Coordination was within normal limits and peripheral nerve involvement was not evident during the examination.  

The diagnoses included neuropathy of the left lower extremity.  At that time the Veteran's condition was active.  The objective factors were that examination showed lumbar IVDS to include external cutaneous nerve of the thigh.  The effect of the Veteran's condition on his usual occupation and daily activities was moderate.

In view of the symptoms reported by the Veteran and the neurological findings reported by the April 2005 private physician and shown at the June 2009 VA examination, the Board finds that the Veteran's neuropathy of the left lower extremity indicates a disability picture that is consistent with no more than mild or moderate paralysis of the external cutaneous nerve of the thigh with wholly sensory involvement which, in turn, is consistent with the current .  



C.   Both Claims

As indicated above, in adjudicating each claim for higher rating, the Board has, in addition to the medical findings and assessments, considered the Veteran's reported symptoms, which he certainly competent to assert.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).   Also as indicated, however, the criteria for higher ratings for each disability under consideration require specific medical findings, which the Veteran does not have the appropriate training or expertise to render.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Thus, although considered, the Veteran own assertions are not considered more persuasive than the range of motion testing results and other pertinent clinical findings of record. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to either claim on appeal has the disability in question been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the January 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board concludes that, pursuant to Hart (cited above), there is no basis for staged rating of the lumbar IVDS with degenerative arthritis and peripheral nerve involvement or associated neuropathy of the left lower extremity, respectively, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered application of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any time pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

A rating in excess of 10 percent for lumbar IVDS with degenerative arthritis and peripheral nerve involvement is denied.

A compensable rating for neuropathy of the left lower extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


